DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 87-94, drawn to a compound and pharmaceutical compositions thereof, as recited in claim 87.
II.	Claims 95-98, drawn to a method of treating in a subject a disease or disorder associated with higher than normal MIF expression selected from autoimmune disease, inflammatory disease, cancer, infection, anemia of chronic disease, malaria, asthma, or autism spectrum disorder.

 The inventions are distinct, each from the other because of the following reasons:
 	Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the pharmaceutical composition of Invention II can be used with another materially different product, such as the administration of ginger extract, green tea and turmeric for the treatment of viruses, rhinoviruses, influenza viruses, West Nile virus, herpes simplex virus, HIV-1, HIV-2, adenovirus, coronavirus, influenza virus, rubella virus, yellow fever virus and respiratory syncytial virus (RSV) (column 11, lines 30-37) as taught by Rosenbloom (US 7,405,046).
	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species: a compound and a disease (if Group II elected). The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of one compound and one disease (if Group II elected) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 87-98 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Notice of Potential Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Dennis Ostrovsky on June 13, 2022, a provisional election was made without traverse to prosecute the invention of Group (I), claims 87-94 and election of species of compound 30 (page 67, Table 3).  Affirmation of this election must be made by applicant in replying to this Office action.  Claim(s) 87-98 are pending. Claim(s) 95-98 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is deemed proper and is therefore made FINAL. Claim(s) 87-94 are examined herein insofar as they read on the elected invention and species.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 87-93 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (JP 04077476). 
 	Hirai teaches the following benzoisothiazolone compounds and pharmaceutical compositions thereof as treatment agents for ulcers (page 467-468, Table 1).

    PNG
    media_image1.png
    523
    658
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    293
    447
    media_image2.png
    Greyscale


Hirai teaches compounds 14-16, 52, and 54-55. 
Hirai does not specifically exemplify compound 30 (page 67, Table 3) of the instant invention, as required by the election of species, wherein R2 is F, Z3 is Cl and the remaining R1, Z1, Z2, Z5 and Z5 are H. Since the claims are examined insofar as they read on the elected invention and species, Hirai does not give rise to anticipation per se. Nonetheless, compounds 14-16, 52, and 54-55 are specifically taught and are embraced within the scope of the formula of claim 87 of the instant invention.
Moreover, regarding claim 91 and elected compound 30 (aka, MIF-141), the closest comparable compound taught by Hirai is compound 16. For sake of clarity, the compounds are illustrated side by side below:

    PNG
    media_image3.png
    296
    838
    media_image3.png
    Greyscale
.
The apparent difference between the two compounds is the F and Cl positions are switched.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted one halogen with another halogen. Substituting one halogen for another would not be expected to materially alter the properties of a compound.  As such, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and/or similar utilities. “An obviousness rejection based on similarity in chemical structure and/or function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).  In this case, the substitution of a fluorine/chlorine atom with another halogen would have been prima facie obvious in view of the structural similarity and the expectation to have similar properties. 
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

 	Claims 87, 89, 90, and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Mor (Farmaco, 1996).
 	Mor teaches the following benzoisothiazolone derivatives and pharmaceutical compositions thereof possessing antibacterial and antiviral properties (abstract; page 494, Table I).


    PNG
    media_image4.png
    381
    558
    media_image4.png
    Greyscale


Mor does not specifically exemplify compound 30 (page 67, Table 3) of the instant invention, as required by the election of species, wherein R2 is F, Z3 is Cl and the remaining R1, Z1, Z2, Z5 and Z5 are H. Since the claims are examined insofar as they read on the elected invention and species, Mor does not give rise to anticipation per se. Nonetheless, compounds 4-23 are specifically taught and are embraced within the scope of the formula of claim 87 of the instant invention and dependent claims thereon.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 


 	Claim 94 is rejected under 35 U.S.C. 103 as being unpatentable over Mor (Farmaco, 1996) as applied to claims 87, 89, 90, and 92 in the 103 rejection above and Rosenbloom (US 7,405,046).
 	Mor is discussed above.
	Mor teaches benzoisothiazolone derivatives possessing antibacterial and antiviral properties.
Mor does not teach the compositions further comprising additional antiviral agents.
Rosenbloom teaches an antiviral composition as a method of treating rhinovirus comprising ginger extract, green tea and turmeric (claim 1).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the compounds of Mor, possessing antiviral properties with additional compounds for antiviral purposes as taught by Rosenbloom.  The examiner respectfully points out the following from MPEP 2144.06: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art.', In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 


Conclusion
Claims 87-94 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/           Primary Examiner, Art Unit 1627